



COURT OF APPEAL FOR ONTARIO

CITATION: Union Gas Limited v. Ontario Energy Board, 2015
    ONCA 453

DATE: 20150622

DOCKET: C58756

Hoy A.C.J.O., and Simmons and Tulloch JJ.A.

BETWEEN

Union Gas Limited

Appellant

and

Ontario Energy Board

Respondent

Patricia D.S. Jackson, Crawford Smith and Alex Smith,
    for the appellant

Michael Millar, for the respondent

Heard: December 16, 2014

On appeal from the order of the Divisional Court
    (Justices Colin D.A. McKinnon and Susan G. Himel, Justice Herman J. Wilton-Siegel
    dissenting) dated December 20, 2013, with reasons reported at 2013 ONSC 7048,
    316 O.A.C. 218, affirming the decision of the Ontario Energy Board, dated
    November 19, 2012.

Simmons J.A.:

A.

introduction

[1]

Union Gas Limited appeals with leave from an order of the
    Divisional Court dismissing Unions appeal from a decision of the Ontario
    Energy Board. The main issue on appeal is whether the Boards decision
    contravened the principle against retroactive ratemaking.

[2]

In April 2012, Union applied to the Board for an order amending
    the rates it would charge to its customers for natural gas as of October 2012.
    A primary purpose of the application was to adjust rates as a result of
    allocating a portion of  Unions 2011 utility earnings between Union and its
    ratepayers under the terms of an Earnings Sharing Mechanism (ESM) contained
    in an Incentive Regulation Mechanism Settlement Agreement (the IRM
    Agreement).

[3]

In 2007, Union entered into the IRM Agreement with parties
    representing its major stakeholders and constituents (the interveners) to provide
    for a five-year period of incentive regulation. By order made in January 2008,
    the Board approved the IRM Agreement. The IRM Agreement contained the ESM,
    under which Union agreed to share utility earnings greater than two per cent
    above its regulated rate of return with ratepayers.

[4]

As part of the IRM Agreement, Union agreed to reduce its revenue
    requirement by $4.3 million. In exchange for this reduction, four deferral
    accounts previously established by the Board were eliminated.

[5]

Deferral accounts allow a regulator to separately accumulate
    certain amounts (costs or revenues) before deciding by order, at specified
    intervals, to what extent, if at all, such costs or revenues will be charged to
    ratepayers as part of rates. Because it is contemplated from the outset that
    amounts in deferral accounts will be disposed of in a manner that affects
    rates, deferral accounts do not offend the principle against retroactive
    ratemaking.

[6]

At least one of the four eliminated deferral accounts tracked
    upstream transportation optimization revenues. Union generated upstream
    transportation optimization revenues through transactions with third parties in
    which Union disposed of upstream transportation services.

[7]

In the past, the Board had directed that Union share the upstream
    transportation optimization revenues in the eliminated deferral accounts with
    ratepayers based on a 75/25 split in favour of ratepayers.

[8]

As a result of the elimination of the four deferral accounts, under
    the IRM Agreement, Union was able to keep net revenues that would previously have
    been recorded in those accounts, subject to the ESM.

[9]

Unions April 2012 application for a rate order included a
    request to share with ratepayers $22 million in 2011 revenues Union had earned using
    TransCanada Pipelines Limiteds (TCPL) Firm Transportation Risk Alleviation
    Mechanism (FT-RAM) program under the ESM.

[10]

Under the FT-RAM program, utilities earned credits for unused firm
[1]
transportation services, which the utilities could then use to purchase cheaper
    interruptible transportation services. Union was able to monetize the credits it
    earned under the FT-RAM program through various assignment and exchange
    transactions with third parties.

[11]

Union classified its 2011 FT-RAM earnings as upstream
    transportation optimization revenues  that is, as utility earnings that would
    previously have been recorded in one of the eliminated deferral accounts. In a
    procedural order in Unions application, the Board directed that Unions
    classification of its 2011 FT-RAM revenues be dealt with as a preliminary issue
    in the proceeding.

[12]

In its decision on the preliminary issue, the Board rejected
    Unions classification of its 2011 FT-RAM revenues as utility earnings and
    concluded instead that the disputed $22 million should be classified as gas
    supply cost reductions. As such, the revenues would ordinarily be passed
    through to ratepayers, and Union would not be entitled to any portion of them.

[13]

The Board found that Union had used the FT-RAM program to
    generate profits on its upstream transportation portfolio on a planned basis 
    whereas Unions past upstream transportation optimization activities had occurred
    on an unplanned basis. Because upstream transportation costs are passed through
    entirely to ratepayers, the Board found that Unions planned profit-making on
    its upstream transportation portfolio was inconsistent with the IRM Agreement and
    the regulatory principle imbedded in it that a utility cannot profit from the
    procurement of gas supply for its customers.

[14]

The Board concluded that it was entitled to reclassify the FT-RAM
    revenues because it was part of its mandate to ensure that revenues were being
    properly characterized under the IRM Agreement and in a manner that resulted in
    just and reasonable rates.

[15]

While acknowledging that gas supply costs (and gas supply cost
    reductions) are ordinarily passed through entirely to ratepayers, the Board directed
    that 90 per cent of the $22 million should be credited to ratepayers and that
    10 per cent should be credited to Union as an incentive for generating the
    revenues. In a subsequent rate order, the Board directed that the funds should
    be recorded in a newly created deferral account.

[16]

Union appealed the Boards decision on the preliminary issue to
    the Divisional Court.

[17]

Before the Divisional Court, Union argued that the Board had
    already approved the gas supply cost reductions to be credited to ratepayers
    for 2011 through final rate orders made in Quarterly Rate Adjustment Mechanism (QRAM)
    proceedings, which disposed of deferral accounts relating to upstream gas and transportation
    costs. Accordingly, Union maintained that by reclassifying Unions 2011 FT-RAM
    revenues as gas supply cost reductions, the Board engaged in impermissible
    retroactive ratemaking.

[18]

In a split decision, the Divisional Court found that the Boards
    reclassification of the 2011 FT-RAM revenues did not amount to impermissible
    retroactive ratemaking. The majority concluded that the revenues at issue were
    not dealt with in the 2011 QRAM proceedings. Moreover, because the revenues
    were brought forward as part of the ESM proceeding, they were effectively
    encumbered, and therefore subject to further disposition by the Board. The
    majority held that the Boards statutory rate-making authority is broad and [does
    not] in any manner constrain the Board from making orders respecting matters
    which arose in a previous year but had not been specifically  dealt with as a
    discrete item in the rate-setting process.

[19]

Union now appeals to this court with leave and argues that the
    Board acted unreasonably in reclassifying Unions 2011 FT-RAM revenues as gas
    supply cost reductions for two reasons.

[20]

First, it says the reclassification was an unauthorized departure
    from the terms of the IRM Agreement, which the Board had approved as the
    mechanism for setting rates during the IRM period.  Second, it says the
    reclassification amounted to impermissible retroactive ratemaking. This is
    because gas supply cost deferral accounts had already been disposed of through
    final orders in the 2011 QRAM proceedings and because there was no separate
    deferral account for FT-RAM revenues in relation to which the Board could make
    a further disposition. According to Union, the Boards decision is thus a
    classic impermissible attempt to remedy past rates the Board later concluded
    were excessive.

[21]

For the reasons that follow, I would dismiss Unions appeal.

B.

BACKGROUND

(1)

Union

[22]

Union is an Ontario corporation that sells, distributes,
    transmits and stores natural gas. It does not produce natural gas. From its
    head office in Chatham, Union services approximately 1.4 million residential,
    commercial and industrial customers across northern, southwestern and eastern
    Ontario.

(2)

The Board and its Authority

[23]

The Board is a statutory tribunal governed by the
Ontario
    Energy Board Act, 1998
, S.O. 1998, c. 15, Sch. B. Among other powers, the
    Board has authority to set rates for the sale, transmission, distribution and
    storage of gas in the natural gas sector: s. 36(1).
[2]
The Board carries out its rate-setting function by issuing orders: s. 19(2). In
    making orders, the Board is not bound by the terms of any contract: s. 36(1).

[24]

Under s. 36(2) of the Act, the Board may make orders approving
    or fixing
just and reasonable rates
for the sale of gas by gas
    transmitters, gas distributors and storage companies, and for the transmission,
    distribution and storage of gas (emphasis added).

[25]

Just and reasonable rates permit a utility to recover its
    prudently incurred costs and earn a fair return on invested capital: see, for
    example,
Power Workers Union, Canadian Union of Public Employees, Local
    1000 v. Ontario (Energy Board)
, 2013 ONCA 359, 116 O.R. (3d) 793, at
    paras. 13, 30-32, leave to appeal to S.C.C. granted, [2013] S.C.C.A. No. 339,
    appeal heard and reserved December 3, 2014;
Northwestern Utilities Ltd. v.
    Edmonton (City)
,

[1929] S.C.R. 186, pp. 192-3.

[26]

Under s. 36(3) of the Act, [i]n approving or fixing just and
    reasonable rates, the Board may adopt any method or technique that it considers
    appropriate.

[27]

Deferral accounts are not defined in the Act. However, under ss.
    36(4.1) and (4.2), the Board must dispose of the balances in deferral accounts
    at specified intervals. Deferral accounts relating to the commodity of natural
    gas are to be reflected in rates within a maximum of three months, and deferral
    accounts relating to other items, including transportation costs, are to be
    reflected in rates within a maximum of 12 months.

(3)

The Boards Practice in Setting Unions Rates

[28]

Historically, the Board set Unions natural gas rates following
    an annual cost of service hearing at which the Board established Unions
    revenue requirement, consisting of a forecast of Unions costs, including a
    return on equity, over a future year or test period. As part of the rate-setting
    process, typically the Board established various deferral accounts to allow it
    to defer consideration of revenues and expenses that could not be forecast with
    certainty.

[29]

Between 2008 and 2012, Unions natural gas rates were set through
    a Board-approved Incentive Regulation Mechanism  the IRM Agreement.

[30]

During incentive regulation, a utilitys base rates are set
    initially through a cost of service proceeding and then adjusted annually using
    a pre-approved pricing mechanism intended to encourage productivity or
    efficiency improvements. If a utility is able to increase revenues or reduce
    costs during incentive regulation, it is permitted to retain its
    over-earnings in excess of its regulated return on equity  but subject to
    the terms of any earnings sharing mechanism under which the utility has agreed
    to share its earnings with its ratepayers.

[31]

I will return later to the terms of the IRM Agreement.

(4)

Upstream Transportation Optimization

[32]

To ensure a consistent supply of gas to its customers, Union
    holds a portfolio of upstream transportation contracts that provide gas transportation
    on a firm basis from supply basins across North America to Unions storage,
    transmission and distribution system in Ontario.

[33]

Because it is difficult to predict with accuracy how much firm transportation
    capacity is required in any given year, as part of maintaining a conservative
    gas supply plan that will ensure a consistent supply of natural gas, a utility
    may, from time-to-time, have excess firm transportation capacity.

[34]

Traditionally, the Board has passed through the cost of upstream
    transportation entirely to ratepayers through the use of deferral accounts. However,
    where a utility was able to generate revenue by disposing of unused
    transportation capacity through transactions with third parties, the Board has
    generally permitted the utility to retain some portion of the revenues
    generated from these transactions to encourage the utility to dispose of the
    unused capacity. The transactions themselves are generally referred to as
    optimization activities or transactional services.

[35]

Prior to the IRM Agreement, revenue earned from upstream transportation
    optimization activities was recorded in various deferral accounts. In the past,
    the Board had ordered that these accounts be cleared at least annually on the
    basis that ratepayers receive 75 per cent of the revenues through a rate
    reduction and Union retain the remaining 25 per cent of revenues.

(5)

The IRM Agreement

[36]

As indicated above, for the period 2008 to 2012, Union entered
    into the IRM Agreement with the interveners. In January 2008, the Board approved
    the IRM Agreement as an acceptable incentive regulation program.

[37]

The following aspects of the IRM Agreement are significant for
    the purposes of this appeal:

·

The IRM Agreement identified so-called Y factors, which are costs
    incurred by Union that would be passed through entirely to customers during the
    term of the IRM Agreement. Items treated as Y factors in the IRM Agreement included
    upstream gas and transportation costs.

·

The IRM Agreement eliminated four deferral accounts, which had
    been previously maintained. In return for closing these accounts, Union
    increased the optimization margin built into rates from $2.6 million to $6.9
    million. Put another way, Union agreed to fund a $4.3 million annual decrease
    in rates and assumed the risk of earning sufficient optimization revenue to
    offset that decrease.

·

The IRM Agreement included the ESM, which initially provided that
    utility earnings greater than two per cent above Unions regulated rate of
    return would be shared 50/50 with ratepayers.

·

The IRM Agreement permitted the parties to re-open it if Unions
    earnings exceeded its regulated return on equity by more than three per cent.

[38]

When Unions earnings for 2008 did exceed three per cent, the
    parties to the IRM Agreement entered into a further Settlement Agreement
    amending the terms of the IRM Agreement (the Amending Agreement). Among other
    things, the Amending Agreement provided that earnings over three per cent of
    Unions regulated rate of return were to be shared 90/10 in favour of
    ratepayers. The Board approved this amendment by order.

(6)

QRAM Proceedings

[39]

As indicated above, depending on the type of deferral account, the
    Act requires that they be cleared at least quarterly or annually. Given the
    frequency with which deferral accounts must be cleared, the Board developed
    QRAM proceedings. They provide an abbreviated and mechanistic hearing process used
    to clear some, but not all, deferral accounts.

[40]

In 2011, Union brought five deferral accounts forward for disposition
    every quarter through QRAM proceeding. Some of these accounts included gas transportation
    related costs. Union did not bring the disputed $22 million in FT-RAM revenues
    forward for disposition in any of the 2011 QRAM proceedings.

(7)

Unions April 2012 Application

[41]

The application giving rise to this appeal was brought in April
    2012. As indicated above, Union filed an application at that time seeking an
    order amending or varying the rates charged to customers as of October 2012. A
    key purpose of the application was to dispose of 2011 utility earnings in
    accordance with the ESM.

[42]

In its application, Union included as utility earnings total
    optimization revenues for 2011 of $31.7 million, $22 million of which was attributable
    to FT-RAM optimization.

(8)

Unions 2013 Cost of Service Proceeding

[43]

On November 10, 2011, Union filed an application with the Board
    for an order approving or fixing its rates effective January 1, 2013. The
    appropriate treatment of FT-RAM revenues was an issue in that proceeding. The
    cost of service decision is relevant because the Board incorporated the
    evidentiary record from the 2013 cost of service proceeding as part of the
    record on the preliminary issue.

C.

DECISIONS BELOW

(1)     The Boards decision on the Preliminary Issue

[44]

Prior to dealing with Unions application, the Board determined
    that it would address Unions treatment of upstream transportation optimization
    revenues in 2011 as a preliminary issue.

[45]

The Board described the preliminary issue as follows: Has Union
    treated the upstream transportation optimization revenues appropriately in 2011
    in the context of Unions existing IRM framework?

[46]

In its decision on the preliminary issue, the Board accepted the
    argument of several interveners that TCPLs FT-RAM program allowed Union to create
    revenue opportunities by planning to replace higher cost firm upstream
    transportation services paid for by ratepayers with lower cost upstream transportation
    arrangements:

The Board agrees with the submissions of parties that
the
    utilization of TCPLs FT-RAM program by Union allows Union to manage its
    upstream transportation arrangements on a planned basis
by leaving pipe
    empty and flowing gas on a different and cheaper path. The Board finds that
the
    effect of this activity is that higher upstream transportation costs that are paid
    for by Unions customers, have been substituted with lower cost upstream
    transportation arrangements
. [Emphasis added.]

[47]

As noted by the Divisional Court, the Board used even stronger
    language in its companion decision on the related 2012 cost of service
    proceeding in describing Unions actions. For example, the Board said:

The Board finds that the record in this proceeding is clear
    that firm assets are being made available for transactional services on a
    planned basis, with releases occurring prior to the commencement of the heating
    season and with capacity being assigned for up to a full year.

the record in this proceeding suggests that Unions
    optimization activities have, in their own right, become a driver of the gas
    supply plan and are no longer solely a consequence of it.

The Board finds that Unions ability to manufacture
    optimization opportunities undermines the credibility of Unions gas supply
    planning process, the planning methodology, and the resulting gas supply plan.

As submitted by various parties to this proceeding and Board
    staff,
Union has had an incentive to contract excessive upstream gas
    transportation services to the detriment of the ratepayer. Union has not filed
    convincing evidence that the amount and type of upstream gas transportation
    contracts procured on behalf of ratepayers reflects the objective application
    of its gas supply planning principles.
[Emphasis
    added.]

[48]

In the light of its finding that Union had acted on a planned
    basis, the Board concluded that treating FT-RAM revenues as utility earnings was
    inconsistent with the IRM Agreement  and contrary to the regulatory
    principle inherent in it  that the cost of upstream transportation is a pass-through
    item from which Union is not entitled to profit:

The Board finds that Union has used TCPLs FT-RAM program to
    create a profit from the upstream transportation portfolio and has treated this
    profit as utility earnings, subject only to the provisions of the earnings
    sharing mechanism.

The Board finds that this treatment is inconsistent with
    the Settlement Agreement on the IRM Framework and contrary to long standing
    regulatory principle inherent in the IRM Framework that the cost of gas and
    upstream transportation are to be treated as pass-through items, and therefore
    that Union cannot profit from the procurement of gas supply for its customers
.
    [Emphasis added.]

[49]

Instead, the Board determined that the monies generated from
    FT-RAM activities should be treated as gas supply costs savings:

As such, the Board finds that Unions upstream
    transportation FT-RAM optimization revenues are gas cost reductions, and are
    properly considered Y factor items in accordance with Unions IRM Framework.

[50]

However, although gas supply cost reductions would normally be
    passed through completely to ratepayers, the Board noted that absent an
    incentive, [Union] may not have undertaken these [optimization] activities.

[51]

Accordingly, the Board directed that ratepayers would be entitled
    to 90 per cent of the $22 million net revenue amount related to Unions 2011
    FT-RAM activities in the form of an offset to gas supply costs and that Union
    would be entitled to receive a 10 per cent incentive for having generated the
    net revenues.

[52]

In the course of its reasons, the Board rejected Unions arguments
    that reclassifying the FT-RAM revenues would undo the IRM Agreement and amount
    to retroactive ratemaking.

[53]

The Board noted that it was reclassifying revenues based on
    evidence filed in Unions 2013 cost of service proceeding, which the Board
    incorporated by reference. The Board stated that the reclassification of
    revenues [was] consistent with the IRM Framework.

[54]

Moreover, the Board found that it had an ongoing responsibility
    to determine whether activities undertaken during the IRM term [were] being
    characterized in accordance with the IRM Framework and have been characterized
    in a manner which results in just and reasonable rates.

[55]

Accordingly, the annual disposition of deferral accounts,
    earnings sharing, and other accounts that are part of Unions IRM Framework is
    not merely a mechanical exercise. Instead, it is a process that is informed
    by evidence relating to the balances in those accounts and whether those
    balances reflect the appropriate application of the IRM Framework and the
    regulatory principles inherent in it.

[56]

The Board also rejected Unions arguments that its FT-RAM
    activities were no different than optimization activities or transactional
    services in which Union had engaged in the past and that treating its FT-RAM
    activities as gas supply cost reductions would be inconsistent with the
    descriptions and historical use of deferral accounts.

[57]

The Board found that evidence in prior proceedings led to the
    conclusion that upstream optimization opportunities were generally only
    available on an
unplanned
basis. Further, Union had not pointed to any
    evidence filed prior to the concurrent cost of service proceeding that fully
    explained how the FT-RAM revenues were being generated.

[58]

In this regard, the Board noted that an information asymmetry 
    exists between Union and its ratepayers and that Union had an obligation to
    make a much higher level of disclosure than was produced in prior proceedings
    concerning departures or potential departures  from regulatory principle inherent
    in the IRM Framework.

[59]

Despite its findings concerning the 2011 FT-RAM revenues, the
    Board rejected submissions from some of the interveners that it should address
    FT-RAM revenues earned prior to 2011.

[60]

The Board directed Union to advise it of the gas
    supply related deferral account(s) in which the reduction to ratepayers would
    be recorded and to file a draft accounting order for the account(s).

[61]

The Board subsequently issued a decision and rate order on
    February 28, 2013, under which the revenues from the 2011 FT-RAM optimization
    activities were to be recorded in a newly created deferral account.

(2)     The Divisional Court
s Decision

[62]

Union appealed the Boards decision on the
    preliminary issue to the Divisional Court. Before the Divisional Court, Union
    argued that all 2011 gas supply related costs had been dealt with through final
    orders in 2011 QRAM proceedings. Accordingly, by reclassifying the utility
    revenues as gas supply cost reductions to be passed through to ratepayers, the
    Board varied what were final rate orders and engaged in impermissible
    retroactive ratemaking.

[63]

The majority dismissed the appeal, holding that
    the Board's findings were clear that the disputed $22 million had not been dealt
    with as part of the 2011 QRAM proceedings and that Union had not met its
    disclosure obligations concerning the FT-RAM revenue. Because the true scope
    and nature of the FT-RAM program was only revealed during the 2012 rate
    hearing, that revenue could only be properly classified following the 2012
    hearing. It followed that the $22 million was encumbered because Union, in
    accordance with the statutory framework and Board policy, was bringing forward
    its 2011 accounts for review and approval.

[64]

During the course of their reasons, the majority
    stated, the provisions of section 36 of the Act are liberal in construction
    and do not in any manner constrain the Board from making orders respecting
    matters which arose in a previous year but had not been specifically dealt with
    as a discrete item in the ratesetting process.

[65]

In the dissenting judges view, the elimination of the deferral
    accounts when the IRM Agreement was entered into led to the conclusion that
    the intended Y factor under the [IRM Agreement] was gross transportation
    costs.

[66]

In other words, because the upstream transportation optimization
    deferral accounts were eliminated, the Y factor described as upstream
    transportation costs in the IRM Agreement referred to the costs associated with
    Unions firm transportation contracts without regard for any netting or
    pass-through of profits or losses on the sale of any such contracts.

[67]

Accordingly, under the terms of the IRM Agreement, the FT-RAM
    revenues were to be treated as utility revenues subject to the ESM because
    there was no other account or provision that would mandate different
    treatment for them.

[68]

The dissenting judge also rejected the Boards conclusion that a
    meaningful distinction could be made under the terms of IRM Agreement between
    FT-RAM revenues and other transactional services revenues. In his view, the
    Boards conclusion that a distinction existed between planned and unplanned
    upstream transportation optimization activities was not justified. He
    concluded, [T]he concept of transactional services revenues does not, by
    itself, provide a basis for the re-classification of FT-RAM related revenues as
    gas supply costs.

[69]

Having concluded that the Y factor described in the IRM Agreement
    referred to gross transportation costs  and therefore that FT-RAM revenues
    were subject to the ESM  the dissenting judge turned to the question of the
    Boards authority to reclassify such revenues as gas supply cost reductions. He
    rejected the Boards submission on appeal that the amounts brought forward by
    Union were encumbered and questioned how, in the absence of an applicable
    deferral account, that condition could arise.

[70]

The dissenting judge concluded that neither the IRM Agreement nor
    the Act authorized the Board to reclassify Unions FT-RAM revenues. Rather, the
    Boards reclassification of Unions 2011 FT-RAM related earnings for the
    purposes of the ESM constituted retroactive ratemaking, and was, by
    definition, unreasonable.

D.

analysis

(1)     Standard of Review

[71]

Under s. 33(2) of the Act, an appeal lies to the Divisional Court
    from an order of the Board only upon a question of law or jurisdiction.

[72]

The parties agree that decisions of the Board are reviewable on
    appeal to the Divisional Court on a standard of reasonableness. I agree. (See,
    for example,
Power Workers
).


(2)     Discussion

[73]

Union submits that the Boards decision to reclassify the FT-RAM
    revenues as gas supply cost reductions is unreasonable because it is an
    unauthorized departure from the terms of the IRM Agreement, which the Board had
    approved as the mechanism for setting just and reasonable rates during the
    incentive regulation period, and because it constitutes impermissible
    retroactive ratemaking.

[74]

Union points out that, under the terms of the IRM Agreement, it
    reduced its revenue requirement in exchange for the elimination of the upstream
    transportation optimization deferral accounts. Union contends that its FT-RAM
    optimization activities were no different than other optimization activities in
    which it had previously engaged and that it is undisputed that, absent the IRM
    Agreement, such revenues would have fallen within the one of the eliminated
    upstream transportation optimization deferral accounts. By reclassifying FT-RAM
    revenues as gas supply cost reductions, the Board effectively unwound the IRM
    Agreement. Moreover, the reclassification is inconsistent with the Boards past
    treatment of such revenues.

[75]

In any event, all permissible 2011 rate adjustments based on gas
    supply cost reductions had already been made through final orders in the QRAM
    proceedings. In the absence of a deferral account that segregated specified
    amounts for future disposition, reclassifying the FT-RAM revenues from utility
    earnings to gas supply cost reductions was nothing more than an impermissible
    attempt to adjust rates that had been previously set based on unanticipated
    circumstances  namely, the unanticipated amount of revenue Union was able to
    generate by using the FT-RAM program. By definition, the Boards decision
    constitutes impermissible retroactive ratemaking.

[76]

I would not accept these submissions.

[77]

As a starting point, contrary to Unions position, the Board made
    an explicit finding that monies generated by Unions 2011 FT-RAM activities
    would not have fallen into one of the deferral accounts eliminated under the
    IRM Agreement. In the Boards view, this was because Union was using the
    program to create optimization opportunities on a planned basis, whereas the
    deferral accounts recorded optimization activities carried out on an unplanned
    basis:

The Board notes that
Union has classified the revenues
    generated from its upstream transportation FT-RAM optimization activities as
    transactional service revenues because it believes that these activities are no
    different than its traditional transactional service activities
.
However,
the Board finds that a review of the evidence
filed by Union in
    previous proceedings to answer the question: what are transactional services
does
    not lead to this conclusion
.



The Board finds that
Unions evidence
in the RP-2003-0063
    / EB-2003-0087 proceeding, when taken as whole,
does not support the
    conclusion that the planned optimization of gas supply related assets would be
    considered a transactional service. The evidence
in the above noted
    proceeding
explicitly speaks to the fact that with a balanced gas supply
    portfolio there will be few, if any, firm assets available to support
    transactional services on a future planned basis. In the Boards view, this
    statement speaks to the fact that the portion of utility gas supply assets that
    is available to support transactional service activities is only the portion of
    those assets that is temporarily surplus to the gas supply plan as a result of
    factors beyond Union's control. Therefore, a clear distinction can be made
    between Unions transactional services (including exchanges) and Unions FT-RAM
    related activities
. [Emphasis added.]

[78]

In my view, the Boards findings that monies generated by Unions
    2011 FT-RAM activities were generated on a planned basis, and were thus
    distinguishable from upstream transportation optimization revenues that would
    have fallen within the eliminated deferral accounts, are findings of fact that were
    not subject to review on appeal to the Divisional Court.

[79]

In the result, rather than being a departure from the IRM
    Agreement that had the effect of unwinding the IRM Agreement, the Boards
    decision was nothing more than a review of the nature of the revenues brought
    forward for sharing under the ESM and a determination that some of such
    revenues did not qualify for that treatment. Accordingly, in my view, the
    Boards decision cannot be seen as unreasonable on the basis that it was a
    departure from the IRM Agreement. Nor was its conclusion that the FT-RAM
    revenues did not qualify for sharing under the ESM unreasonable.

[80]

Moreover, I am not convinced that the fact that the FT-RAM
    revenues were not segregated in a special deferral account relating specifically
    to gas supply cost reductions means that the Board engaged in impermissible
    retroactive ratemaking by reclassifying them as gas supply cost reductions.
    Rather, I conclude that the FT-RAM revenues brought forward by Union for
    disposition as part of the ESM proceeding were effectively encumbered and
    subject to further disposition by the Board.

[81]

This issue requires a discussion of the principle against
    retroactive ratemaking.

[82]

It is well established that an economic regulatory tribunal, such
    as the Board, operating under a positive approval scheme of ratemaking must
    exercise its rate-making authority on a prospective basis. Generally speaking, absent
    express statutory authorization, such a regulator may not exercise its rate-making
    authority retroactively or retrospectively.

[83]

As noted by the Divisional Court majority, the classic
    explanation for the general presumption against the retroactive operation of
    statutes is set out in
Young v. Adams
, [1898] A.C. 469, at p. 476:

[I]t manifestly shocks ones sense of justice that an act legal
    at the time of doing it should be made unlawful by some new enactment.

[84]

In
Bell Canada v. Canada (Canadian Radio-Television and
    Telecommunications Commission)
, [1989] 1 S.C.R. 1722, (
Bell Canada
    1989
), at p. 1749, Gonthier J. writing for the court, characterized
    retroactive ratemaking as ratemaking the purpose of which is to remedy the
    imposition of rates approved in the past and found in the final analysis to be
    excessive.

[85]

At p. 1759 of the same case, Gonthier J. explained that the
    power to review its own previous final decision on the fairness and
    reasonableness of rates would threaten the stability of the regulated entitys
    financial situation.

[86]

From the ratepayers perspective, retroactive ratemaking may
    create unfairness because it redistributes the cost of utility service by
    asking todays customers to pay for the expenses incurred by yesterdays
    customers:
Atco Gas and Pipelines Ltd. v. Alberta (Utilities Commission)
,
    2014 ABCA 28, 566 A.R. 323, at para. 51.

[87]

Nonetheless, courts have recognized qualifications on the
    principle against retroactive ratemaking.

[88]

In
Bell Canada 1989
, at pp. 1752-1761, the Supreme Court
    concluded that the power to make interim orders necessarily implies the power
    to modify, by final order, the rates created under an interim order.

[89]

In
Bell Canada v. Bell Alliant Regional Communications
, 2009
    SCC 40, [2009] 2 S.C.R. 764, (
Bell Alliant
), the Supreme Court
    noted, at para. 54, that deferral accounts are accepted regulatory tools that
    enabl[e] a regulator to defer consideration of a particular item of expense
    or revenue that is incapable of being forecast with certainty for the test
    year.

[90]

Although
Bell Alliant
involved the disposition of funds
    in a deferral account, at paras. 61 and 63, Abella J. also used the term
    encumbered to explain why the disposition of funds in a deferral account for
    one-time credits to ratepayers did not constitute impermissible retroactive
    ratemaking. A key feature of her reasoning was that it was known from the
    beginning that funds accumulated in the deferral accounts at issue were subject
    to further disposition by the regulator in the form of credits to ratepayers. She
    said:

[61] In my view, because this case concerns encumbered revenues
    in deferral accounts  we are not dealing with the variation of final rates. As
    Sharlow J.A. pointed out, [the principle from]
Bell Canada 1989
[that
    retroactive or retrospective ratesetting is impermissible] is inapplicable
    because
it was known from the outset in the case before us that Bell Canada
    would be obliged to use the balance of its deferral account in accordance with the
    CRTCs subsequent direction
.



[63] In my view, the credits ordered out of the deferral accounts
    in the case before us are neither retroactive nor retrospective. They do not
    vary the original rate as approved, which included the deferral accounts, nor
    do they seek to remedy a deficiency in the rate order through later measures,
    since
these credits or reductions were contemplated as a possible
    disposition of the deferral account balances from the beginning. These funds
    can properly be characterized as encumbered revenues, because the rates always
    remained subject to the deferral accounts mechanism established in the Price
    Caps Decision
. The use of deferral accounts therefore precludes a finding
    of retroactivity or retrospectivity. Furthermore, using deferral accounts to
    account for the difference between forecast and actual costs and revenues has
    traditionally been held not to constitute retroactive rate-setting [Citations
    omitted and emphasis added.]

[91]

More recently in
Atco Gas
,
the Alberta Court of
    Appeal explained that [s]lavish adherence to the use of interim rates and
    deferral accounts should not prohibit adjustments in a proper case: at para.
    62. Moreover, [s]imply because a ratemaking decision has an impact on a past
    rate does not mean it is an impermissible retroactive decision: at para. 56. Rather,
    [t]he critical factor for determining whether the regulator is engaging in
    retroactive ratemaking is the parties knowledge [that the rates were subject
    to change]: at para. 56.

[92]

In that case, the regulator directed Atco to remove certain surplus
    assets from its rate base and revenue requirement, and backdated the effective
    date of the removal to an earlier date. The earlier date was the day after the
    Alberta Court of Appeal issued a decision indicating that Atco did not require
    the regulators consent to remove the asset from its rate base. Removal of the
    assets from the rate base and revenue requirement caused a decrease in rates,
    and since the regulator backdated the effective date of the removal, rates were
    decreased after the fact.

[93]

On appeal to the Alberta Court of Appeal, Atco argued that the
    regulator could only change the rates by using an interim order or deferral
    account. The Alberta Court of Appeal rejected that argument. The court found,
    at para. 53, that the utility must also be taken to know that the rates will
    be subject to change as a result of the non-inclusion of those assets in the
    rate base.

[94]

In this case, Union does not dispute that, under the terms of the
    IRM Agreement, following its year-end, it was obliged to bring forward for the
    Boards review and approval amounts it classified as utility earnings that were
    subject to sharing under the ESM. Union also knew, from the outset of the IRM
    Agreement, that the Boards ESM determination would impact rates. The ESM
    determination under the IRM Agreement was thus inherently retrospective  and
    Union always knew that.

[95]

Further, on the Boards findings, the manner in which Union
    generated its 2011 FT-RAM revenues and its classification of those revenues as
    utility earnings was inconsistent with the IRM Agreement and violated the
    regulatory principle inherent in the IRM Agreement that the cost of upstream
    transportation is a pass-through item and that a utility cannot profit from
    the procurement of gas supply for its customers.

[96]

Although Union argued that its 2011 FT-RAM activities were no
    different than its previous upstream optimization activities, the Board made a
    specific finding that a clear distinction can be made between Unions
    [unplanned] transactional services  and Unions [planned] FT-RAM activities.

[97]

Significantly, prior to the 2012 hearings, the fact that the 2011
    FT-RAM revenues were generated on a planned basis  and thus in a fashion
    inconsistent with regulatory principle and the IRM Agreement  was uniquely
    within Unions knowledge.

[98]

In this regard, the Board found that Union had an obligation to be
    mindful of the information asymmetry that exists between it and [its]
    ratepayers and to disclose departures or potential departures that it intends
    to make from regulatory principle inherent in the IRM Framework.

[99]

In circumstances where Union knew that it was generating its 2011
    FT-RAM revenues on a planned basis, Union must be fixed with knowledge, as of
    the date it generated those revenues, that the Board would be obliged to
    characterize them as a Y factor, or pass-through item, under the IRM Agreement.

[100]

Although the Board had permitted profit-taking on optimization
    activities in the past, on the Boards findings, the prior optimization
    activities involved disposing of unplanned surpluses of firm transportation.
    The 2011 FT-RAM activities were qualitatively different because they involved
    disposing of planned surpluses of firm transportation. Prior to the 2012
    hearings, Union was the only party in a position to know that  and must also
    be taken to have known that  its actions were inconsistent with the regulatory
    principle inherent in the IRM Agreement.

[101]

In these circumstances, where the ESM determination was
    inherently retrospective, and where Union failed to disclose in advance the
    true nature of its intended 2011 FT-RAM activities, it was not unreasonable for
    the Board to treat Unions 2011 FT-RAM revenues as encumbered and therefore
    subject to further disposition by the Board in the form of a credit to
    ratepayers.

[102]

Union argues that the Board never made an express finding that
    Union was acquiring excess firm transportation during 2011. While the Board may
    not have said so expressly, on a fair reading of their decision on the
    preliminary issue in combination with their decision on the 2012 cost of
    service proceeding, in my view, that message is very clear.

[103]

Having regard to all the circumstances, I am not persuaded that
    the majority of the Divisional Court erred in characterizing the 2011 FT-RAM
    revenues that Union brought forward in its 2012 application as encumbered or
    that the Boards decision to reclassify those revenues as gas supply cost
    reductions was unreasonable.

E.

disposition

[104]

Based on the foregoing reasons, the appeal is dismissed.

[105]

Neither party requested costs and none are awarded.

Released:

AH                                                   Janet
    Simmons J.A.

JUN 22 2015                                    I
    agree Alexandra Hoy A.C.J.O.

I
    agree M. Tulloch J.A.



Appendix A

Ontario Energy Board Act, 1998
, S.O. 1998, c. 15, Sch. B.

19.
(2)

The Board shall make
    any determination in a proceeding by order.

33. (1)

An appeal lies to the
    Divisional Court from,

(a) an order of the Board

(2)

An
    appeal may be made only upon a question of law or jurisdiction and must be
    commenced not later than 30 days after the making of the order or rule or the
    issuance of the code.

36. (1)

No gas transmitter,
    gas distributor or storage company shall sell gas or charge for the
    transmission, distribution or storage of gas except in accordance with an order
    of the Board, which is not bound by the terms of any contract.


(2)

The Board may make orders approving or
    fixing just and reasonable rates for the sale of gas by gas transmitters, gas
    distributors and storage companies, and for the transmission, distribution and
    storage of gas.

(3)

In approving or fixing just and
    reasonable rates, the Board may adopt any method or technique that it considers
    appropriate.



(4.1)

If a gas distributor has a deferral or
    variance account that relates to the commodity of gas, the Board shall, at
    least once every three months, make an order under this section that determines
    whether and how amounts recorded in the account shall be reflected in
    rates.

(4.2)

If a gas distributor has a deferral or
    variance account that does not relate to the commodity of gas, the Board shall,
    at least once every 12 months, or such shorter period as is prescribed by the
    regulations, make an order under this section that determines whether and how
    amounts recorded in the account shall be reflected in rates.





[1]

Firm transportation refers to the quality of upstream
    transportation. Firm transportation cannot be interrupted by the transportation
    supplier, whereas interruptible transportation can be interrupted.



[2]
The text of relevant provisions under the Act is included in Appendix A.


